DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 21 and 30.
Amended: 21 and 30.
Cancelled: 23 and 31.
Pending: 21-22, 24-30 and 32-40.
Objections to specification withdrawn as applicant has taken appropriate actions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 21-22, 24-30 and 32-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Amended Claims 21 and 30 (and dependent claims 22, 24-29 and 32-40), recite in lines 14-16, “wherein said intra-die connections do not penetrate through any layer with self-supporting mechanical strength”. The Examiner is unable to find support for this limitation in the original specification and therefore has determined this limitation to be new matter. Applicant is invited to cite with page number(s) and line number(s) where support for this limitation can be found in the original specification.
For the purpose of prosecution this limitation will be interpreted as:
“wherein said intra-die connections do not penetrate through any semiconductor substrate”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 21-22, 24-30 and 32-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Re: Claims 21 and 30 (and dependent claims 22, 24-29 and 32-40), lines 14-16 recite, “wherein said intra-die connections do not penetrate through any layer with self-supporting mechanical strength”.  It is not clear how this limitation should be interpreted and the Examiner is unable to find any description in the original disclosure providing support for this limitation. Thus rendering the claims indefinite. Applicant is invited to cite with page number(s) and line number(s) where support for this limitation can be found in the original specification..
For the purpose of prosecution this limitation will be interpreted as:
“wherein said intra-die connections do not penetrate through any semiconductor substrate”.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 24-29 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Van Lunteren (US 20170061304 A1) in view of Zhang (US 20040012053 A1) and further in view of Or-Bach (US 20130020707 A1).

Re: Independent Claim 21 (amended), as best as can be understood, Van Lunteren discloses a searchable storage (The Examiner notes this limitation are non-limiting and only presents a field of use, thus have no patentable weight) comprising a plurality of searchable 3-D memory dice (Van Lunteren Fig. 2, 200; Fig. 3, 300 or Fig. 4, 400), each of said searchable 3-D memory dice comprising: 
(Van Lunteren Fig. 3, Input Data Stream or Fig. 4, 400 Input); 
a plurality of storage-processing units (SPU's) communicatively coupled with said input bus (Van Lunteren Figs. 2, 3, 310s in combination with LRPs, ¶ [0027] “…small post-processing units…(LRPs)…BFSMs and the LRPs are implemented in a distributed fashion in a 3D structure.” Coupled to Input Data Stream, ¶ [0045]; thus disclosing a matrix of multiple B-FSMs side by side), 
wherein each of said SPU's comprises: 
at least a 3-D non-volatile memory (3D-NVM) array including memory cells above said semiconductor substrate and storing at least a portion of data (Van Lunteren Fig. 3, FPGA logic chip with 310s and memory 3-D Memory Die; ¶ [0045] “…data structures are stored in the eDRAMs…”, “…data vectors stored in the eDRAM layers…”, portions of data are just data); 
a pattern-processing circuit on said semiconductor substrate (Van Lunteren Abstract and ¶ [0006] disclosing pattern scanning apparatus includes a three-dimensional memory structure including multiple physical memory elements, multiple programmable finite state machines, and at least one local result processor) for performing pattern processing for said search pattern and said portion of data (Van Lunteren ¶ [0047] discloses “Upon detection of a match, data is sent back by an MPU 320 to a match report function module 340 residing on the FPGA logic chip. The match report function module 340 is configured to prepare a match record (OUTPUT) which is sent to the scan application.”); 
whereby the primary purpose of said searchable storage is long-term storage and the secondary purpose of said searchable storage is in-situ search (The Examiner notes this limitation are non-limiting and only presents a field of use, thus have no patentable weight).
Van Lunteren is silent regarding:
a single semiconductor substrate; 
, 
wherein said intra-die connections do not penetrate through any semiconductor substrate.
Zhang discloses:
a single semiconductor substrate (Zhang Figs. 1A, 2A-C, 3A-B and 4A-B and ¶ [0013] disclosing 0s, as a “…a substrate 0s.”);
 a plurality of intra-die connections for communicatively coupling said 3D-NVM array and said pattern-processing circuit (Zhang Figs. 1A and ¶ [0013]: "Contact vias (20av, 30av . . . ) provide electrical connection between address-select lines (20a, 30a . . . ) and the substrate circuit.", thus the first contact vias could be disposed in a similar manner to couple said first 3D-M array and said first pattern-processing circuit).
Van Lunteren and Zhang disclose pattern scanning systems. Zhang in particular discloses a semiconductor substrate having transistors thereon as well as a stacked 3D memory structure with a logic layer and multiple memory layers. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of Van Lunteren with that of Zhang in order to improve three-dimensional memory (3D-M) and excellent data security (Zhang ¶ [0019]).
Van Lunteren and Zhang are silent regarding:
wherein said intra-die connections do not penetrate through any semiconductor substrate.
Or-Bach discloses:
wherein said intra-die connections do not penetrate through any semiconductor substrate (Or-Bach Abstract, at least Figs. 24B, 30D, 30L, 31K, 32J, 34L, 36A-F, 37A-G and ¶¶ [0033]-[0035], [0322] disclose vias do not penetrate thru Si substrate, hence memory cells are not in contact with the substrate; additionally the bottom substrate is separated by SiO2 layers and NOT a semiconductor layer).
Van Lunteren, Zhang, and Or-Bach disclose multi-layer semiconductor devices. Or-Bach in particular discloses processing details of a 3D multi-layer semiconductor device manufacturing process. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the manufacturing process disclosed by Or-Bach and manufacture the device of Van Lunteren and  Zhang to build 3D stacked semiconductor chips with a high-density of connections between layers, improved performance of 3D ICs and extend the learnings to enable the design of state of the art electronic systems at a greatly reduced non-recurring engineering (NRE) cost by the use of high density 3D FPGAs or various forms of 3D array base ICs with reduced custom masks as been described previously (Or-Bach ¶¶ [0006]-[0014] and [0665]-[0666]).




Re: Claim 24 (previously submitted), Van Lunteren, Zhang and Or-Bach discloses all the limitations of claim 21 on which this claim depends. They further disclose:
 wherein said 3D-NVM array is a vertical 3D-NVM or a horizontal 3D-NVM (Van Lunteren Fig. 2: multiple eDRAMs 250 in stacked in vertical direction).

Re: Claim 25, Van Lunteren Zhang and Or-Bach discloses all the limitations of claim 21 on which this claim depends. They further disclose:
an anti-virus storage (Van Lunteren Fig. 3: FPGA logic chip construed as a anti-virus storage), wherein said input bus transfers at least a portion of a virus pattern (Van Lunteren Fig. 3: Input data stream, construed to be from the virus pattern, it is a form of data); said 3D-NVM array stores at least a portion of data (Van Lunteren Fig. 3: data structure stored in eDRAM as disclosed in ¶ [0045] “…data structures are stored in the eDRAMs…”, where eDRAM is replaceable by NVM as taught by Zhang up above, construed to include the virus pattern, it is a form of data); said pattern-processing circuit is a code-matching circuit for searching said virus pattern in said portion of data (Van Lunteren at least Fig. 3, ¶ [0026] “…compared against huge keyword dictionaries…” and ¶ [0045]-[0047] discloses string matching capability and code is a string).

Re: Claim 26 (previously submitted), Van Lunteren Zhang and Or-Bach discloses all the limitations of claim 21 on which this claim depends. They further disclose:
 a searchable big-data storage (Van Lunteren Figs. 2, 3: FPGA logic chip portion associated with the vertical memory column construed as the big-data storage), wherein said input bus transfers at least a portion of a keyword (Van Lunteren Fig. 3: Pattern on Input data stream construed the portion of the keyword); said 3D-NVM array stores at least a portion of data (Van Lunteren Fig. 3: Pattern on Input data stream construed the portion of a keyword); said pattern-processing circuit is a string-matching circuit for searching said keyword in said portion of data (Van Lunteren at least Fig. 3, ¶ [0026] “…compared against huge keyword dictionaries…” and ¶ [0045]-[0047] discloses string matching capability, keyword is string).

Re: Claim 27 (previously submitted), Van Lunteren Zhang and Or-Bach discloses all the limitations of claim 21 on which this claim depends. They further disclose:
 a searchable audio storage (Van Lunteren Figs. 2, 3: FPGA logic chip portion associated with the vertical memory column construed as audio storage), wherein said input bus transfers at least a portion of an acoustic/language model (Van Lunteren Fig. 3: Pattern on Input data stream construed the portion of acoustic/language model, which is just data); said 3D-NVM array stores at least a portion of audio data (Van Lunteren Fig. 3: data structure stored in eDRAM as disclosed in ¶ [0045] “…data structures are stored in the eDRAMs…”, where eDRAM is replaceable by NVM as taught by Zhang up above, construed as the portion of the audio data); said pattern-processing circuit is a speech-recognition circuit for performing speech recognition on said portion of audio data with said acoustic/language model (Van Lunteren at least Fig. 3, ¶ [0026] “…compared against huge keyword dictionaries…” and ¶ [0045]-[0047] discloses string matching capability).
 
Re: Claim 28 (previously submitted), Van Lunteren Zhang and Or-Bach discloses all the limitations of claim 21 on which this claim depends. They further disclose:
 a searchable image storage (Van Lunteren Figs. 2, 3: FPGA logic chip portion associated with the vertical memory column construed as image storage), wherein said input bus transfers at least a portion of an image model (Van Lunteren Fig. 3: Pattern on Input data stream construed the portion of image model, which is just data); said 3D-NVM array stores at least a portion of image data (Van Lunteren Fig. 3: data structure stored in eDRAM as disclosed in ¶ [0045] “…data structures are stored in the eDRAMs…”, where eDRAM is replaceable by NVM as taught by Zhang up above, construed as the portion of the image data); said pattern-processing circuit is an image-recognition circuit for performing image recognition on said portion of image data with said image model (Van Lunteren at least Fig. 3, ¶ [0026] “…compared against huge keyword dictionaries…” and ¶ [0045]-[0047] discloses string/data matching capability, image model and image data are comparing data, there being no particular image matching algorithm being disclosed).  

Re: Claim 29 (previously submitted), Van Lunteren Zhang and Or-Bach discloses all the limitations of claim 21 on which this claim depends. They further disclose:
 wherein full pattern processing on at least a fraction of said portion of data is performed by a standalone processor separate from said searchable storage (Van Lunteren Fig. 6: ECC check at 630).

Claim(s) 22, 30 and 32-40 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Van Lunteren in view of Zhang and Or-Bach further in view of KIM (US 20110045657 A1).

Re: Claim 22 (previously submitted), Van Lunteren Zhang and Or-Bach discloses all the limitations of claim 21 on which this claim depends. They are silent regarding:
wherein said semiconductor substrate comprises at least a single-crystalline semiconductor material; and, said memory cells do not comprise any single-crystalline semiconductor material.
KIM discloses: 
wherein said semiconductor substrate comprises at least a single-crystalline semiconductor material (e.g. KIM Figs. 2, 10A and ¶ [0051] “…semiconductor substrate 100 may be formed of single-crystalline silicon…”); and, said memory cells do not comprise any single-crystalline semiconductor material (e.g. KIM Figs. 2, 10A and ¶ [0051] “…a memory cell and select transistors may be formed of a polycrystalline semiconductor material.”).
Van Lunteren, Zhang, Or-Bach and KIM disclose multi-layer semiconductor memory devices. KIM in particular discloses processing details of a 3D multi-layer semiconductor memory device manufacturing process. It would have been obvious to a person of ordinary skill in the art before the KIM and manufacture the device of Van Lunteren, Zhang and Or-Bach to build 3D stacked semiconductor chips with a high-density of connections between layers that utilizes both mono-crystalline substrate and polycrystalline silicon to form memory cells, for improved performance, reduced cost and integration density thru efficient use of semiconductor substrate (e.g. KIM ¶¶ [0005]-[0006]).

Re: Independent Claim 30 (amended), as best as can be understood, Van Lunteren discloses a pattern processor die (Van Lunteren Fig. 2, 200; Fig. 3, 300 or Fig. 4, 400), comprising 
an input bus for transferring at least a first portion of a first pattern (Van Lunteren Fig. 3, Input Data Stream or Fig. 4, 400 Input); 
a plurality of storage-processing units (SPU's) communicatively coupled with said input bus (Van Lunteren Figs. 2, 3, 310s in combination with LRPs, ¶ [0027] “…small post-processing units…(LRPs)…BFSMs and the LRPs are implemented in a distributed fashion in a 3D structure.” Coupled to Input Data Stream, ¶ [0045]; thus disclosing a matrix of multiple B-FSMs side by side), 
each of said SPU's comprising: 
at least a 3-D non-volatile memory (3D-NVM) array including memory cells above said semiconductor substrate and storing at least a second portion of a second pattern (Van Lunteren Fig. 3, FPGA logic chip with 310s and memory 3-D Memory Die; ¶ [0045] “…data structures are stored in the eDRAMs…”, “…data vectors stored in the eDRAM layers…”, portions of patterns are just data); 
a pattern-processing circuit on said semiconductor substrate (Van Lunteren Abstract and ¶ [0006] disclosing pattern scanning apparatus includes a three-dimensional memory structure including multiple physical memory elements, multiple programmable finite state machines, and at least one local result processor) for performing pattern processing for said first and second patterns (Van Lunteren ¶ [0047] discloses “Upon detection of a match, data is sent back by an MPU 320 to a match report function module 340 residing on the FPGA logic chip. The match report function module 340 is configured to prepare a match record (OUTPUT) which is sent to the scan application.”); 
Van Lunteren is silent regarding:
a semiconductor substrate; 
a plurality of intra-die connections for communicatively coupling said 3D-NVM array and said pattern-processing circuit, 
wherein said intra-die connections do not penetrate through any semiconductor substrate;
wherein said semiconductor substrate comprises at least a single-crystalline semiconductor material; and, 
said memory cells do not comprise any single-crystalline semiconductor material.
Zhang discloses:
a semiconductor substrate (Zhang Figs. 1A, 2A-C, 3A-B and 4A-B and ¶ [0013] disclosing 0s, as a “…a substrate 0s.”);
 a plurality of intra-die connections for communicatively coupling said 3D-NVM array and said pattern-processing circuit (Zhang Figs. 1A and ¶ [0013]: "Contact vias (20av, 30av . . . ) provide electrical connection between address-select lines (20a, 30a . . . ) and the substrate circuit.", thus the first contact vias could be disposed in a similar manner to couple said first 3D-M array and said first pattern-processing circuit).
Van Lunteren and Zhang disclose pattern scanning systems. Zhang in particular discloses a semiconductor substrate having transistors thereon as well as a stacked 3D memory structure with a logic layer and multiple memory layers. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of Van Lunteren with that of Zhang in order to improve three-dimensional memory (3D-M) and excellent data security (Zhang ¶ [0019]).
Van Lunteren and Zhang are silent regarding:
wherein said intra-die connections do not penetrate through any semiconductor substrate; 
wherein said semiconductor substrate comprises at least a single-crystalline semiconductor material; and, 
said memory cells do not comprise any single-crystalline semiconductor material.
Or-Bach discloses:
wherein said intra-die connections do not penetrate through any semiconductor substrate (Or-Bach Abstract, at least Figs. 24B, 30D, 30L, 31K, 32J, 34L, 36A-F, 37A-G and ¶¶ [0033]-[0035], [0322] disclose vias do not penetrate thru Si substrate, hence memory cells are not in contact with the substrate; additionally the bottom substrate is separated by SiO2 layers and NOT a semiconductor layer).
Van Lunteren, Zhang and Or-Bach disclose multi-layer semiconductor devices. Or-Bach in particular discloses processing details of a 3D multi-layer semiconductor device manufacturing process. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the manufacturing process disclosed by Or-Bach and manufacture the device of Van Lunteren and Zhang to build 3D stacked semiconductor chips with a high-density of connections between layers, improved performance of 3D ICs and extend the learnings to enable the design of state of the art electronic systems at a greatly reduced non-recurring engineering (NRE) cost by the use of high density 3D FPGAs or various forms of 3D array base ICs with reduced custom masks as been described previously (Or-Bach ¶¶ [0006]-[0014] and [0665]-[0666]).
Van Lunteren, Zhang and Or-Bach are silent regarding:
wherein said semiconductor substrate comprises at least a single-crystalline semiconductor material; and, 
said memory cells do not comprise any single-crystalline semiconductor material.
KIM discloses: 
(e.g. KIM Figs. 2, 10A and ¶ [0051] “…semiconductor substrate 100 may be formed of single-crystalline silicon…”); and, 
said memory cells do not comprise any single-crystalline semiconductor material (e.g. KIM Figs. 2, 10A and ¶ [0051] “…a memory cell and select transistors may be formed of a polycrystalline semiconductor material.”).
Van Lunteren, Zhang, Or-Bach and KIM disclose multi-layer semiconductor memory devices. KIM in particular discloses processing details of a 3D multi-layer semiconductor memory device manufacturing process. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the manufacturing process disclosed by KIM and manufacture the device of Van Lunteren, Zhang and Or-Bach to build 3D stacked semiconductor chips with a high-density of connections between layers that utilizes both mono-crystalline substrate and polycrystalline silicon to form memory cells, for improved performance, reduced cost and integration density thru efficient use of semiconductor substrate (e.g. KIM ¶¶ [0005]-[0006]).



 
Re: Claim 32 (previously submitted), Van Lunteren, Zhang, Or-Bach and KIM discloses all the limitations of claim 30 on which this claim depends. They further disclose:
 wherein said 3D-NVM array is a vertical 3D-NVM or a horizontal 3D-NVM (Van Lunteren Fig. 2: multiple eDRAMs 250 in stacked in vertical direction).

Re: Claim 33 (previously submitted), Van Lunteren, Zhang, Or-Bach and KIM discloses all the limitations of claim 30 on which this claim depends. They further disclose:
 wherein said input bus transfers at least a portion of a network packet or a digital file (Van Lunteren Fig. 3: Input data stream, construed to be from the network packet or a computer file, it is a form of data); said 3D-NVM array stores at least a portion of a virus pattern (Van Lunteren Fig. 3: Input data stream, construed to be from the virus pattern, it is a form of data); said pattern-processing circuit is a code-matching circuit for searching said virus pattern in said portion of said network packet or said digital file (Van Lunteren at least Fig. 3, ¶ [0026] “…compared against huge keyword dictionaries…” and ¶ [0045]-[0047] discloses string matching capability and code is a string).

Re: Claim 34 (previously submitted), Van Lunteren, Zhang, Or-Bach and KIM discloses all the limitations of claim 30 on which this claim depends. They further disclose:
 wherein said input bus transfers at least a portion of data (Van Lunteren Fig. 3: Pattern on Input data stream construed the portion of the data); said 3D-NVM array stores at least a portion of a keyword (Van Lunteren Fig. 3: Pattern on Input data stream construed the portion of a keyword); said pattern-processing circuit is a string-matching circuit for searching said keyword in said portion of data (Van Lunteren at least Fig. 3, ¶ [0026] “…compared against huge keyword dictionaries…” and ¶ [0045]-[0047] discloses string matching capability, keyword is string).

Re: Claim 35, Van Lunteren, Zhang, Or-Bach and KIM discloses all the limitations of claim 30 on which this claim depends. They further disclose:
wherein said input bus transfers at least a portion of audio data (Van Lunteren Fig. 3: Pattern on Input data stream construed the portion of audio data, which is just data); said 3D-NVM array stores at least a portion of an acoustic/language model (Van Lunteren Fig. 3: data structure stored in eDRAM as disclosed in ¶ [0045] “…data structures are stored in the eDRAMs…”, where eDRAM is replaceable by NVM as taught by Zhang up above, construed as the acoustic/language model); said pattern-processing circuit is a speech-recognition circuit for performing speech recognition on said portion of audio data with said acoustic/language model (Van Lunteren at least Fig. 3, ¶ [0026] “…compared against huge keyword dictionaries…” and ¶ [0045]-[0047] discloses string matching capability).
  
Re: Claim 36 (previously submitted), Van Lunteren, Zhang, Or-Bach and KIM discloses all the limitations of claim 30 on which this claim depends. They further disclose: 
wherein said input bus transfers at least a portion of image data (Van Lunteren Fig. 3: Pattern on Input data stream construed the portion of image model, which is just data); said 3D-NVM array stores at least a portion of an image model (Van Lunteren Fig. 3: data structure stored in eDRAM as disclosed in ¶ [0045] “…data structures are stored in the eDRAMs…”, where eDRAM is replaceable by NVM as taught by Zhang up above, construed as the portion of the image model); said pattern-processing circuit is an image-recognition circuit for performing image recognition on said portion of image data with said image model (Van Lunteren at least Fig. 3, ¶ [0026] “…compared against huge keyword dictionaries…” and ¶ [0045]-[0047] discloses string/data matching capability, image model and image data are comparing data, there being no particular image matching algorithm being disclosed).
  
Re: Claim 37 (previously submitted), Van Lunteren, Zhang, Or-Bach and KIM discloses all the limitations of claim 30 on which this claim depends. They further disclose: 
wherein said input bus transfers at least a portion of a virus pattern (Van Lunteren Fig. 3: Pattern on Input data stream construed the portion of the virus pattern); said 3D-NVM array stores at least a portion of data (Van Lunteren Fig. 3: data structure stored in eDRAM as disclosed in ¶ [0045] “…data structures are stored in the eDRAMs…”, where eDRAM is replaceable by NVM as taught by Zhang up above, construed as the portion of the data); said pattern-processing circuit is a code-matching circuit for searching said virus pattern in said portion of data (Van Lunteren at least Fig. 3, ¶ [0026] “…compared against huge keyword dictionaries…” and ¶ [0045]-[0047] discloses string matching capability and code is a string).
 
Re: Claim 38 (previously submitted), Van Lunteren, Zhang, Or-Bach and KIM discloses all the limitations of claim 30 on which this claim depends. They further disclose: 
wherein said input bus transfers at least a portion of a keyword (Van Lunteren Fig. 3: Pattern on Input data stream construed the portion of the keyword); said 3D-NVM array stores at least a portion of data (Van Lunteren Fig. 3: data structure stored in eDRAM as disclosed in ¶ [0045] “…data structures are stored in the eDRAMs…”, where eDRAM is replaceable by NVM as taught by Zhang up above, construed as the portion of the data); said pattern-processing circuit is a string-matching circuit for searching said keyword in said portion of data (Van Lunteren at least Fig. 3, ¶ [0026] “…compared against huge keyword dictionaries…” and ¶ [0045]-[0047] discloses string matching capability, keyword is string).

Re: Claim 39 (previously submitted), Van Lunteren, Zhang, Or-Bach and KIM discloses all the limitations of claim 30 on which this claim depends. They further disclose: 
(Van Lunteren Fig. 3: Pattern on Input data stream construed the portion of acoustic/language model, which is just data); said 3D-NVM array stores at least a portion of audio data (Van Lunteren Fig. 3: data structure stored in eDRAM as disclosed in ¶ [0045] “…data structures are stored in the eDRAMs…”, where eDRAM is replaceable by NVM as taught by Zhang up above, construed as the portion of the audio data); said pattern-processing circuit is a speech-recognition circuit for performing speech recognition on said portion of audio data with said acoustic/language model (Van Lunteren at least Fig. 3, ¶ [0026] “…compared against huge keyword dictionaries…” and ¶ [0045]-[0047] discloses string matching capability). 

Re: Claim 40 (previously submitted), Van Lunteren, Zhang, Or-Bach and KIM discloses all the limitations of claim 30 on which this claim depends. They further disclose: 
wherein said input bus transfers at least a portion of an image model (Van Lunteren Fig. 3: Pattern on Input data stream construed the portion of image model, which is just data); said 3D-NVM array stores at least a portion of image data (Van Lunteren Fig. 3: data structure stored in eDRAM as disclosed in ¶ [0045] “…data structures are stored in the eDRAMs…”, where eDRAM is replaceable by NVM as taught by Zhang up above, construed as the portion of the image data); said pattern-processing circuit is an image-recognition circuit for performing image recognition on said portion of image data with said image model (Van Lunteren at least Fig. 3, ¶ [0026] “…compared against huge keyword dictionaries…” and ¶ [0045]-[0047] discloses string/data matching capability, image model and image data are comparing data, there being no particular image matching algorithm being disclosed).

Response to Arguments
Double Patenting: This rejection has been withdrawn in view of Terminal Disclaimed approved on 01/03/2021. 
Applicant's arguments with respect to claim(s) 21-22, 24-30 and 32-40 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection presented in this Office action, necessitated by the applicant's amendment.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov